 Case 2:20-cv-00065-RAJ-RJK Document 1 Filed 02/05/20 Page 1 of 5 PageID# 1



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division

HELIX ELECTRIC, INC.            )
                                )
          Plaintiff,            )
 v.                             )
                                )                      Civil Action No.: _________
ARCHER WESTERN-HEERY            )
INTERNATIONAL JOINT VENTURE, )
ARCHER WESTERN CONTRACTORS, )
LLC, AND CBRE HEERY, INC. f/k/a )
HEERY INTERNATIONAL, P.C.,      )
                                )
          Defendants.           )


                                           COMPLAINT

         Plaintiff Helix Electric, Inc. (“Helix”) by and through its undersigned counsel, as and for

its complaint against Defendants Archer Western-Heery International Joint Venture

(“AWHJV”), Archer Western Contractors, LLC, and CBRE Heery, Inc. (collectively

“Defendants”), states as follows:

                                          THE PARTIES

         1.     Plaintiff Helix is a corporation duly organized and existing under and by virtue of

the laws of the State of California, qualified to do business in the Commonwealth of Virginia.

Helix’s principal place of business is located at: 6795 Flanders Drive, San Diego, California

92121.

         2.     Upon information and belief, Defendant Archer Western Contractors, LLC.

(“Archer Western”) is a Georgia corporate entity doing business in the Commonwealth of

Virginia and in the City of Norfolk, Virginia.

         3.     Upon information and belief, Defendant CBRE Heery, Inc., formerly known as

Heery International, P.C. (“Heery”), is a Georgia corporate entity that is headquartered in
 Case 2:20-cv-00065-RAJ-RJK Document 1 Filed 02/05/20 Page 2 of 5 PageID# 2



Atlanta, Georgia and is doing business in the Commonwealth of Virginia and in the City of

Norfolk, Virginia.

        4.      Upon information and belief, Archer Western and Heery formed an entity known

as and doing business as Archer Western-Heery International Joint Venture (“AWHJV”), and

AWHJV was formed for the purpose of performance a specific construction project in the

Commonwealth of Virginia.

                                  JURISDICTION AND VENUE

        5.      Pursuant to the Dismissal Order in Case No. 2:18-cv-0641-RJK, this Court retains

jurisdiction “for the purpose of enforcing the settlement agreement resulting in dismissal of the

action.” Case No. 2:18-cv-0641-RJK, Dkt. No. 54 (Nov. 14, 2019).

        6.      Moreover, this Court has subject matter jurisdiction over all claims set forth in

this complaint pursuant to federal diversity jurisdiction, 28 U.S.C. § 1332, as Plaintiff does not

share a state of citizenship with any Defendant and the amount in controversy exceeds $75,000.

        7.      This Court has personal jurisdiction over all Defendants pursuant to 31 U.S.C.

§ 3732(a), as Defendants are doing business in the City of Norfolk, Virginia, and such business

transactions give rise to this action.

        8.      Venue in this Court is proper under 28 U.S.C. § 1391(b)(2) because the events

giving rise to Plaintiff’s claims occurred in this judicial district, and because Defendants are

subject to personal jurisdiction of this Court.

                                   FACTUAL ALLEGATIONS

        9.      AWHJV is the prime contractor on the public construction project or work of

improvement known as the Norfolk Consolidated Courts Complex (“Project”), for the City of

Norfolk Department of Public Works (“City” or “Owner”).



                                                  2
 Case 2:20-cv-00065-RAJ-RJK Document 1 Filed 02/05/20 Page 3 of 5 PageID# 3



       10.     On December 5, 2011, AWHJV and Helix entered into a Subcontract

(“Subcontract”), pursuant to which Helix agreed to perform certain work on the Project.

       11.     Disputes arose between Helix and AWHJV regarding the amounts due for work

performed by Helix on the Project. As a result, on November 29, 2018, Helix filed a lawsuit,

Civil Case No. 2:18-cv-00641 (“Original Action”) in this same Court against AWHJV, Archer

Western, Heery and AWHJV’s payment bond surety, Travelers Casualty and Surety Company of

America. Case No. 2:18-cv-00641-RJK, Dkt. No. 1 (Nov. 29, 2018).

       12.     On or about January 30, 2019, AWHJV filed a First Amended Answer,

Affirmative Defenses, Counterclaim, and Crossclaim, which included a counterclaim against

Helix. Case No. 2:18-cv-00641-RJK, Dkt. No. 27 (Jan. 30, 2019).

       13.     On or about October 16, 2019, the parties reached an agreement to settle the

Original Action, including all claims, counterclaims, and crossclaims alleged by the parties. The

resolution was set forth in a written settlement and release agreement executed by Helix and each

Defendant named in this lawsuit (“Settlement Agreement”), the terms of which the parties agreed

would remain confidential. Based on that agreement of confidentiality, Helix has filed this

complaint without referring to the express terms of the agreement, including the specific

provisions of the agreement that AWH has breached. Moreover, Helix is not attaching the

Settlement Agreement to this complaint, but will file it under seal as necessary.

       14.     The Settlement Agreement imposed obligations on Helix and each of the

Defendants. Helix has complied with each and every obligation imposed by the Settlement

Agreement. Defendants have not complied with their obligations pursuant to the Settlement

Agreement, and have instead demanded additional action from Helix that plainly is not required

by the terms of the Settlement Agreement.



                                                 3
 Case 2:20-cv-00065-RAJ-RJK Document 1 Filed 02/05/20 Page 4 of 5 PageID# 4



        15.     Helix fully performed its obligations in accordance with the terms and conditions

of the Settlement Agreement.

                                          COUNT I
                                     BREACH OF CONTRACT

        16.     Helix realleges and incorporates by reference paragraphs 1 through 15, above, as

though set forth in full at this point.

        17.     Helix fully performed its obligations in accordance with the terms and conditions

of the Settlement Agreement.

        18.     AWHJV, Archer Western, and Heery breached the Settlement Agreement by

failing to comply with the obligations imposed by the Settlement Agreement.

        19.     As a direct and proximate result of said breach of the Settlement Agreement,

Helix has been damaged in an amount not yet fully ascertained in accordance with the Settlement

Agreement and according to proof at trial, but in excess of the jurisdiction minimum of this

court, together with interest at maximum legal rates from dates according to proof.

        20.     Pursuant to the terms of the Settlement Agreement, Helix is entitled to recover its

attorneys’ fees incurred in this action to enforce the terms and conditions of the Settlement

Agreement.

                                          PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests judgment in favor of Plaintiff and against

Defendants on all causes of action as follows:

        1.      For general, special, and consequential damages in an amount not yet fully

                ascertained in accordance with the Settlement Agreement but in excess of the

                jurisdictional minimum of this Court;




                                                  4
 Case 2:20-cv-00065-RAJ-RJK Document 1 Filed 02/05/20 Page 5 of 5 PageID# 5



       2.     For interest on all sums awarded at maximum legal rates from dates according to

              proof;

       3.     For costs and expenses incurred in bringing this action, including attorneys’ fees;

              and

       4.     For all such other relief as the Court deems just and proper.


Dated: February 5, 2020                            Respectfully submitted,


                                                   /s/ Lyndsay A. Gorton
                                                   Stephen J. McBrady, VA Bar No. 73194
                                                   Anuj Vohra (pro hac vice forthcoming)
                                                   Lyndsay A. Gorton, VA Bar No. 80409
                                                   Crowell & Moring LLP
                                                   1001 Pennsylvania Avenue, NW
                                                   Washington, DC 20004
                                                   (t) (202) 624-2500
                                                   (f) (202) 628-5116
                                                   SMcBrady@crowell.com
                                                   AVohra@crowell.com
                                                   LGorton@crowell.com

                                                   Counsel for Plaintiff Helix Electric, Inc.




                                               5
